By the Court:

This was an action by a bona fide holder of the note in question for a valuable consideration against the maker of it and a party primarily and absolutely liable upon the face of it. A negotiable promissory note drawn in blank as to the payee of it, as this was, may be filled with the name of the bona fide holder of it for a valuable consideration, either before or after its maturity. | He cannot fill it with the name of any other person, but ‘ in a case like the present, he may at any time fill it with his own name, either before, or after its maturity, and there is no principle of law we think better settled in re-I gord to such negotiable paper.